Citation Nr: 1645487	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  11-15 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a skin disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which continued a 10 percent rating for a skin disorder.  

A claim for a respiratory disorder was also on appeal, however, during the course of the appeal, service connection for asbestosis was granted, therefore the issue is no longer before the Board. 

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board, in the June 2014 remand, ordered that the Veteran should be scheduled for a new VA skin examination to determine the current severity of his skin disorder, including consideration of his statements regarding his flare ups during active periods.  In accordance with Ardison v. Brown, the examination was scheduled to take place during the summer, when the Veteran's condition is likely to be active and at its most severe.  6 Vet. App. 405, 408 (1994).  The examination was conducted in August 2014 during the summer and the examiner noted that the Veteran had stated he had a flare up earlier, but had treated the condition with Selsun and sun exposure prior to the examination, thus the rash had cleared up.  The examiner noted that currently there was no indication that his skin condition was active.  However, the examiner did not have the Veteran describe what symptoms were present during the flare up and indicated that he did not review the claims folder, including prior lay statements regarding flare ups of the Veteran's skin condition.  Therefore, the Board finds a new examination is warranted that takes into consideration the Veteran's lay statements regarding his flare ups.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated relevant VAMC treatment records and associate them with the electronic claims file. 

2.  The Veteran should also be afforded a VA examination by an examiner with appropriate expertise to determine the current degree of severity of his service-connected skin disorder, including tinea versicolor.  All necessary testing must be accomplished.  The claims folder must be reviewed in conjunction with the examination. 

If possible, the examination should be scheduled during a flare up of the Veteran's skin condition.  The examining facility should be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the claimed condition.  See Ardison, supra.  

If it is not possible to schedule the Veteran for a VA examination during a period of flare up, the examiner should document the Veteran's symptoms based on the Veteran's description of symptoms during a period of flare up, including the percentage of his body and exposed areas that are affected.  If the Veteran's descriptions are not consistent with the examination or the claims file and medical records, the examiner should make a note of such and provide a rationale for this observation.

The examiner should also take into consideration the Veteran's prior lay statements regarding his skin condition.  

A full and complete rationale for any opinions expressed is required. 

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

